 Case 4:21-cv-10319-MFL-CI ECF No. 20, PageID.319 Filed 04/07/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

SCOTT ANDREW WITZKE,

      Petitioner,                                Case No. 21-cv-10319
                                                 Hon. Matthew F. Leitman
v.

MICHAEL J. BOUCHARD,

     Respondent.
__________________________________________________________________/

                                 JUDGMENT

      The above entitled came before the Court on a Petition for a Writ of Habeas

Corpus. In accordance with the Opinion and Order entered on April 7, 2021:

      (1) The Petition for a Writ of Habeas Corpus is DENIED WITH PREJUDICE;

and

      (2) A Certificate of Appealability is DENIED.

                                           KINIKIA ESSIX
                                           CLERK OF COURT

                                     By:   s/Holly A. Monda
                                           Deputy Clerk

Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge

Dated: April 7, 2021
Flint, Michigan

                                       1
